DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 10/23/2020 have been entered.  Claim 64 was amended.
Claims 56-87 are pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 56-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,067,914 (‘914) in view of Yadav et al, Indian J Pharm Sci., 2009;71(4):359-370.
	‘914 teaches the herein claimed compound (see col. 124, Example 3-154).  
	‘914 does not teach the method of making crystalline form of the same compound.
	Yadav et al. teaches one of the methods preparing co-crystals forms: slurry conversion was conducted in different organic solvents and water. Solvent (100 or 200ml) was added to the resulting suspension was stirred at room temperature for some days. After some days, the solvent was decanted and the solid material was dried under a flow of nitrogen   (see section slurry conversion). Yadav et al. teaches various solvent mixtures can be used for various medicinal agents (see page 2, second to last paragraph). These solvent could be mixture of water with organic solvents such as ethanol, acetone, isopropanol (see for example, acetone and ethanol were used for ibuprofen crystal formation disclosed in page 6, second to last paragraph; page 7, last paragraph).
	It would have been obvious to one of ordinary skill in the art to employ the method of making crystalline disclosed in Yadv et al. to make the crystalline forms of the herein claimed compound.
	One of ordinary skill in the art would have been motivated to employ the method of making crystalline disclosed in Yadv et al. to make the crystalline forms of the herein claimed compound. The method of making crystalline form of actives are known in the art as disclosed in Yadav et al. The herein claimed solvents used in forming the crystalline form are also known in the art. Possessing the teachings of the cited prior art, forming the crystalline form of the herein claimed active agent would be reasonably expected to be successful.
	
Response to Arguments
Applicant's arguments filed 10/23/2020 averring the ‘914 not eligible as prior art, have been fully considered but they are not persuasive. Applicant has attempted to show that subject matter disclosed in the reference ‘914 is excepted as prior art under 35 U.S.C. 102(b)(2)(C) by showing that the claimed invention was owned by, or subject to an obligation of assignment to, the same entity as Genzyme Corporation at the time the claimed invention was effectively filed. However, applicant has failed to provide a statement that the claimed invention and the subject matter disclosed were owned by, or subject to an obligation of assignment to, the same person no later than the effective filing date of the claimed invention in a conspicuous manner, and therefore, the reference is not excepted as prior art under 35 U.S.C. 102(a)(2). Applicant must file the required submission in order to properly except the reference subject matter under 35 U.S.C. 102(b)(2)(C). See MPEP § 2154.02(c).
In addition, applicant may rely upon the exception under 35 U.S.C. 102(b)(2)(A) to overcome the rejection under 35 U.S.C. 102(a)(2) either by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(2). Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(2)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).  Accordingly, the rejection under 35 USC 103a is maintained.

Allowable Subject Matter
Claims 66-87 are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627